
	

113 HR 33 IH: Audit The Fed Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 33
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Stockman (for
			 himself and Mr. Broun of Georgia)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 31, United States Code, to
		  reform the manner in which the Board of Governors of the Federal Reserve System
		  is audited by the Comptroller General of the United States and the manner in
		  which such audits are reported, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Audit The Fed Act of
			 2013.
		2.Audit reform and
			 transparency for the Board of Governors of the Federal Reserve System
			(a)In
			 generalSubsection (b) of
			 section 714 of title 31, United States Code, is amended by striking all after
			 shall audit an agency and inserting a period.
			(b)AuditSection
			 714 of title 31, United States Code, is amended by adding at the end the
			 following new subsection:
				
					(e)Audit and report
				of the Federal Reserve System
						(1)In
				generalThe audit of the
				Board of Governors of the Federal Reserve System and the Federal reserve banks
				under subsection (b) shall be completed before the end of 2014.
						(2)Report
							(A)RequiredA report on the audit referred to in
				paragraph (1) shall be submitted by the Comptroller General to the Congress
				before the end of the 90-day period beginning on the date on which such audit
				is completed and made available to the Speaker of the House, the majority and
				minority leaders of the House of Representatives, the majority and minority
				leaders of the Senate, the Chairman and Ranking Member of the committee and
				each subcommittee of jurisdiction in the House of Representatives and the
				Senate, and any other Member of Congress who requests it.
							(B)ContentsThe
				report under subparagraph (A) shall include a detailed description of the
				findings and conclusion of the Comptroller General with respect to the audit
				that is the subject of the report, together with such recommendations for
				legislative or administrative action as the Comptroller General may determine
				to be
				appropriate.
							.
			
